    Case 2:19-cv-03883-JMA-AYS Document 17 Filed 08/16/19 Page 1 of 1 PageID #: 316
                                                                     JOSEPH L. BASRALIAN +              CHRISTINE R. SMITH
                                                                     ROBERT M. JACOBS                   R.N. TENDAI RICHARDS
                                                                     GARY S. REDISH +                   MARLA WOLFE TAUS +
                                                                     RICHARD R. KAHN +                  DORIS BRANDSTATTER
                                                                     KENNETH K. LEHN                  THOMAS R. McCONNELL
                                                                     ROBERT J. KLEEBLATT                FAITH E. MIROS + *
                                                                     STANLEY TURITZ                     MATTHEW C. MILLS + ◙
                                                                     ARTHUR I. GOLDBERG +               BOGDAN A. KACHUR +
                                                                     RONALD M. ABRAMSON
COURT PLAZA SOUTH – EAST WING               HOBOKEN OFFICE           MARTIN J. DEVER, JR. + *
   21 MAIN STREET, SUITE 101               1422 GRAND STREET         PETER J. BAKARICH, JR. +           MARK E. LICHTBLAU +
                                                 UNIT 4A             THOMAS J. CANGIALOSI, JR. +        JARED L. GURFEIN +
          P.O. BOX 647                  HOBOKEN, NEW JERSEY 07030    CAROLYN GERACI FROME               ROMAN VACCARI +
HACKENSACK, NEW JERSEY 07601-0647                                    BRUCE R. ROSENBERG                 ARIELLE GREENBAUM SAPOSH +
                                                                     RICHARD D. WOLLOCH +               ALICE B. NEWMAN + ◙
    TELEPHONE (201) 487-3800                NEW YORK OFFICE          MICHAEL G. STINGONE              FRANK J. FRANZINO, JR. +
                                           488 MADISON AVENUE        DENNIS G. HARRAKA x
     FACSIMILE (201) 487-8529               th
                                                                                                        COUNSEL TO THE FIRM
                                          17 FLOOR - SUITE 1700      JEFFREY L. LOVE +
                                        NEW YORK, NEW YORK 10022     IAN S. KLEEBLATT
                                                                                                         CERTIFIED BY THE SUPREME COURT
                                               (212) 324-0169        MICHAEL J. COHEN + 
                                                                                                        OF NEW JERSEY AS A CIVIL TRIAL
                                                                     JASON P. CAPIZZI + ɗ               ATTORNEY
                                                                                                        + MEMBER NEW YORK BAR ALSO
                                             FLORIDA OFFICE                                             *   MEMBER CONNECTICUT BAR ALSO
 VIA ECF                                   2255 GLADES ROAD
                                            SUITE 324 ATRIUM
                                                                     ROBERT A. HETHERINGTON III (RET)
                                                                     WALTER G. WINNE (1889-1972)
                                                                                                         MEMBER PENNSYLVANIA BAR ALSO
                                                                                                        ◙ MEMBER FLORIDA BAR ALSO
 August 16, 2019                        BOCA RATON, FLORIDA 33431    HORACE F. BANTA (1895-1985)
                                                                                                        ɗ MEMBER WASHINGTON, D.C. BAR
                                                                     BRUCE F. BANTA (1932-1983)
                                                                                                        x R. 1:40 QUALIFIED MEDIATOR
                                                                     PETER G. BANTA (1935-2016)

                                           www.winnebanta.com        MATTHEW COHEN (1943-2018)



                                                                    Email address: mcohen@winnebanta.com
                                                                    Direct Dial:   201-562-1088


  Hon. Anne Y. Shields, U.S.M.J.
  United States District Court, E.D.N.Y.
  100 Federal Plaza, P.O. Box 830
  Central Islip, New York 11722

           Re:    Unique Importer and Distributer v. Sterling Seafood Corp., et al.
                  Civil Case No. 19-cv-3883

  Dear Judge Shields:

           We have been engaged to represent defendant Sterling Seafood Corp. (“Sterling”) in the above-
  referenced matter. Pursuant to Your Honor’s Individual Practice Rules we write to request a 30 day
  extension to file an answer or otherwise move in this case. Sterling was served on July 30, 2019, such
  that its answer is presently due on August 20, 2019. Sterling has not made any prior requests for an
  extension. Plaintiff’s counsel has not returned a telephone call and email requesting consent for the
  extension. However, Sterling does not wish to run afoul of Part III of Your Honor’s Individual Practice
  Rules, which require that this request be made 48 hours prior to the presently scheduled deadline. If
  granted, defendant Sterling’s answer would now be due on September 19, 2019. Should the Court have
  any questions about this request, please do not hesitate to contact me.

                                                          Respectfully submitted,

                                                          s/ Michael J. Cohen
                                                          Michael J. Cohen
  MJC/ft
  cc: All counsel of record (Via ECF)




  423616_1.docx
                                         Serving Our Clients Since 1922
